Citation Nr: 1232996	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  05-04 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a service-connected bilateral hearing loss disability, currently evaluated 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1958 to October 1963, and from October 1964 to July 1985.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of June 2006 and January 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Procedural history

The RO awarded the Veteran service connection for a bilateral hearing loss disability in a February 1986 rating decision.  A noncompensable (zero percent) disability rating was assigned.  The RO has since denied two claims for higher disability ratings in unappealed January 2002 and February 2004 rating decisions. 

In February 2006, the Veteran filed another increased rating claim for his hearing loss disability.  The RO denied this claim in the above-referenced June 2006 and January 2007 rating decisions.  The Veteran timely disagreed with these determinations, and perfected an appeal as to this issue.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Waco RO in June 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In October 2009, the Board remanded the Veteran's claim for additional evidentiary development.  While on remand, the Appeals Management Center (AMC) awarded the Veteran an increased disability rating for his bilateral hearing loss disability from 0 to 10 percent, effective April 12, 2010.  The AMC noted that this increase "represents a total grant of benefits sought on appeal for this issue," and that the issue is "considered resolved in full."  See the AMC's May 2010 rating decision, page 2.  No supplemental statement of the case (SSOC) was issued.  The Veteran's claims folder has been returned to the Board for further appellate review.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's increased rating claim for a second time.  However, for reasons explained immediately below a remand is necessary for further evidentiary development, and to ensure compliance with the Board's October 2009 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Failure to issue a Supplemental Statement of the Case (SSOC)

In October 2009, the Board remanded the Veteran's increased rating claim, in part, so that the Veteran might be afforded an updated VA audiological examination.  After such was achieved, the agency of original jurisdiction was to readjudicate the Veteran's claim.  The Board specified that if the benefit sought on appeal is not granted to the Veteran's satisfaction, it should "issue to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response before the claims files are returned to the Board for further appellate consideration."  See the Board's October 2009 decision, page 7.

In compliance with these instructions, the AMC scheduled, and the Veteran attended an April 2010 VA audiological examination.  Upon review of the examination results, the AMC awarded the Veteran an increased disability rating from 0 to 10 percent for his service-connected hearing loss disability in a May 2010 rating decision, effective the date of the VA examination, April 12, 2010.  As noted in the Introduction above, the AMC concluded that this increase from 0 to 10 percent represented a "total grant of benefits sought on appeal for this issue," and that the issue was "considered resolved in full."  See the AMC's May 2010 rating decision, page 2.  The AMC issued no SSOC.

The Veteran's representative has correctly pointed out that the Veteran's increased rating claim is not resolved at this time.  See the Veteran's September 7, 2012 Post Remand Brief, page 2.  Indeed, established case law dictates that when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities [in this case a 100 percent rating], the pending appeal as to that issue is not abrogated.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Here, the AMC only awarded an increase from 0 to 10 percent for the Veteran's hearing loss disability, effective over four years after his February 2006 claim for increase.  There is nothing in the record to suggest that the Veteran has expressed satisfaction with this action.  Without acknowledging any indication of satisfaction on the part of the Veteran with this increase, the AMC erroneously concluded that the 10 percent increase was a total grant of benefits, and that the issue was resolved in full.  

As noted above, the Board specifically instructed the AMC to issue a SSOC to the Veteran and his representative should the benefit sought on appeal not be granted to the Veteran's satisfaction, per the provisions of 38 C.F.R. § 19.38.  Because the AMC did not issue a SSOC following its erroneous determination that the Veteran's increased rating claim was resolved in full, there is noncompliance with the Board's remand instructions.  Significantly, the Veteran and his representative have had an opportunity to waive this SSOC requirement, but have instead made clear that the Board's only recourse in this case is to remand the claim.  See the Veteran's September 7, 2012 Post-Remand Brief, page 2.  Rather, the Veteran through his representative have requested that the case be remanded.  

As the record currently exists, the Board agrees.  The Veteran's claim must therefore be returned to the AMC for readjudication in an SSOC.  See Stegall, 11 Vet. App. at 271 [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

Updated VA audiological examination

VA last evaluated the severity of the Veteran's bilateral hearing loss disability at the above-referenced April 2010 VA audiological examination.  The Veteran's representative has since asserted that the Veteran's disability "has progressively worsened and has not improved."  See the Veteran's representative's March 18, 2012 Statement in lieu of VA Form 646.  Although the Veteran has not supplied VA with any additional medical evidence in support of this assertion, the Board believes it would be in the Veteran's best interest to schedule him for an updated VA audiological examination at this time, especially in light of the fact that the Board must remand this claim anyway for the reasons discussed above.

Additional note of clarification for the RO/AMC

In its May 2010 decision to award an increased rating for the Veteran's bilateral hearing loss disability from 0 to 10 percent, it appears that the AMC utilized Table VIa of 38 C.F.R. § 4.85 in calculating Level V hearing impairment for the Veteran's left ear based on audiometric findings noted on the Veteran's April 2010 VA examination.  The Board wishes to make clear that utilization of Table VIa is reserved for instances when a VA examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when exceptional patters of hearing impairment are shown under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Table VIa is not for application solely because it may yield a higher level of impairment than Table VI for a given ear.  

This case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received for his bilateral hearing loss disability.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records. Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  The RO/AMC should then schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability, and the functional effects caused by that loss, if any. Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to and reviewed by the examiner. 

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should readjudicate the Veteran's increased rating claim, to include consideration of the appropriateness of staged ratings at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the claim is denied, in whole or in part, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


